Citation Nr: 1622592	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  09-44 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellar chondromalacia of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for post traumatic arthritis of the left knee.  

3.  Propriety of the assignment of a separate noncompensable rating for a right knee surgical scar.  

4.  Propriety of the assignment of a separate noncompensable rating for a left knee surgical scar.    

5.  Entitlement to a separate evaluation for right knee muscle injury. 

6.  Entitlement to a separate evaluation for left knee muscle injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to October 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.   

In March 2011, the Veteran testified at a Board hearing before a Veterans Law Judge sitting at the RO.  VA subsequently notified the Veteran that the Veterans Law Judge had retired from the Board.  A transcript of the March 2011 hearing has been associated with the record on appeal.  In October 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the October 2013 hearing is also of record. 

The Board remanded the instant matters in September 2011, October 2012, and March 2014.  

In September 2014, the Veteran submitted additional medical evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

In an August 2014 rating decision, the RO granted separate noncompensable ratings for left knee and right knee surgical scars.  As such are part and parcel of the Veteran's increased rating claims for the service-connected left knee and right knee disabilities, the Board has included the propriety of such ratings on the title page of this decision.

In addition, the Board finds that the issues of entitlement to separate evaluations of muscle injury as to both knees have been raised by the record based on objective findings of muscle weakness relevant to both knees in the clinical records, as discussed below.  As the Board retains jurisdiction over such issues as part and parcel of the Veteran's increased rating claims for right knee patellar chondromalacia and left knee post traumatic arthritis, these issues have been listed on the title page of this decision.  

As a final preliminary matter, the issue of entitlement to a temporary total evaluation based on an arthroscopic procedure necessitating convalescence for the service-connected right knee patellar chondromalacia has been raised by the record during the October 2013 hearing.  As such issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals that, with the exception of the October 2013 hearing transcript, the documents are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.  

The issues of entitlement to separate evaluations for muscle injuries as to both knees are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right knee patellar chondromalacia results in subjective complaints of pain, stiffness, and weakness, and objective evidence of painful motion with functional loss causing limitation of flexion to no more than 60 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion; without evidence of limitation of extension, instability, recurrent patellar subluxation/dislocation, ankyloses, impairment of the tibia or fibula, or genu recurvatum.

2.  For the entire appeal period, the Veteran's left knee post traumatic arthritis results in subjective complaints of pain, stiffness, and weakness, and objective evidence of painful motion with functional loss causing limitation of flexion to no more than 65 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion; without evidence of limitation of extension, instability, recurrent patellar subluxation/dislocation, ankyloses, impairment of the tibia or fibula, or genu recurvatum.
 
3.  During a May 2, 2007 arthroscopic surgery, the right knee meniscus was partially removed with residual symptoms of stiffness, pain, and grinding, and objective evidence of crepitus.  

4.  During a May 16, 2007 arthroscopic surgery, the left knee meniscus was partially removed with residual symptoms of stiffness, pain, and grinding, and objective evidence of crepitus.  

5.  The Veteran's right knee surgical scar is not unstable or painful, does not affect an area less than area of at least 6 square inches (39 sq. cm.), and have not been shown to further limit function of the right knee.  

6.   The Veteran's left knee surgical scar is not unstable or painful, do not affect an area less than area of at least 6 square inches (39 sq. cm.), and have not been shown to further limit function of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for right knee patellar chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5014 (2015).

2.  The criteria for entitlement to a rating in excess of 10 percent for left knee post traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2015). 

3.  Resolving reasonable doubt in the Veteran's favor, as of May 2, 2007, the criteria for a separate 10 percent rating for residual symptoms of semilunar cartilage of the right knee for have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, as of May 16, 2007, the criteria for a separate 10 percent rating for residual symptoms of semilunar cartilage of the left knee for have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2015).

5.  As of May 2, 2007, a separate noncompensable rating, but no higher, for a right knee surgical scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7805 (2015).

6.  As of May 16, 2007, a separate noncompensable rating, but no higher, for a left knee surgical scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

The Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, in a December 2006 letter, VA advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service private and VA treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.   Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran has also been afforded VA examinations in conjunction with the claims decided herein in January 2007, January 2009, November 2011, and June 2014.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his right knee patellar chondromalacia or left knee post traumatic arthritis has worsened in severity since the last Disability Benefits and Questionnaire (DBQ) examination in June 2014.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

As indicated previously, the Board remanded the increased rating claims in September 2011, October 2012, and March 2014 for additional development.  Pursuant to the remands, the Veteran underwent DBQ examinations in November 2011 and June 2014 to assess the current nature and severity of his service-connected disabilities.  The record reflects that all available VA treatment records and private treatment records identified by the Veteran were obtained.  The October 2013 hearing before the undersigned Veterans Law Judge was held pursuant to the October 2012 remand.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives from the September 2011, October 2012, and March 2014 remands such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   

In March 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the retired Veterans Law Judge, as noted in the Introduction.  In October 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge. In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 48 (2010).

Here, during the March 2011 and October 2013 hearings, the Veterans Law Judges noted the issues on appeal.  Also, information was solicited regarding the nature, frequency, and severity of symptomatology associated with his knee disabilities, to include the impact such has on his daily life and employability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the Board remanded the matters subsequent to the hearings in September 2011and in March 2014 in order to ensure that all necessary evidence was of record, which included obtaining outstanding private treatment records as well as an evaluation to determine the current nature and severity of the Veteran's right knee patellar chondromalacia and left knee post traumatic arthritis.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judges complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis 

The Veteran contends that increased ratings in excess of 10 percent are warranted for his left knee post traumatic arthritis and right knee patellar chondromalacia.  The Veteran claims that he suffers from pain, weakness, stiffness, popping, and giving out of both knees.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's right knee disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5014, and his left knee disability is evaluated under Diagnostic Code 5010.  

Diagnostic Code 5010 states that arthritis due to trauma will be rated on limitation of motion of the affected parts, as degenerative arthritis, under Diagnostic Code 5003.  Diseases under Diagnostic Code 5014 will be rated on limitation of the motion of affected parts, as arthritis, degenerative.   38 C.F.R. § 4.71a.  

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion of the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

Descriptive words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The Veteran's right knee and left knee disabilities also result in surgical scars.  In order to be compensable, a scar not on the head, face or neck, must be deep and nonlinear affecting an area of at least six square inches/39 sq. cm. (Diagnostic Code 7801); superficial and linear affecting an area of at least 144 square inches/929 sq. cm. (Diagnostic Code 7802); unstable or painful (Diagnostic Code 7804); or must have other disabling effects (Diagnostic Code 7805).  38 C.F.R. § 4.118.

A January 2007 VA examination report documents diagnoses of left knee post traumatic arthritis and patellar chondromalacia and right knee patellar chondromalacia.  The January 2007 VA examiner noted that the Veteran's knee disabilities caused functional limitations with regard to walking and standing.  Specifically, the Veteran reported that he was able to walk 1/4 mile and stand 3 to 8 hours with short rest periods.  On physical examination, the examiner found no deformity, instability, locking, effusion, or episodes of dislocation or subluxation.  The examiner noted findings of giving way, stiffness, and weakness as to both knees.  The examiner also noted that the Veteran reported flare ups of knee disabilities which occurred on weekly basis.  The examiner found such flare ups were moderate.  The examiner observed that the Veteran's gait was antalgic but that there was no evidence of abnormal weight bearing.  Range of motion testing revealed right knee flexion from 0 to 120 degrees, with pain beginning at 100 degrees and right knee extension to 0 degree.  With regard to the right knee, there was no additional limitation of motion with repetitive use.  With regard to the left knee, the Veteran performed flexion from 0 to 130 degrees with pain beginning at 110 degrees.  Left knee extension was performed to 0 degree.  There was no additional limitation of motion on repetitive use with regard to the left knee.  The VA examiner further found that there was no loss of bone or part of a bone.  Further, there was no finding of joint ankylosis.  With regard to both knees, the examiner noted findings of crepitation and grinding, as well as patellar abnormality.  There was no meniscus abnormality.  The examiner noted mild pain when manually displacing patella laterally with regard to both knees.  The examiner then noted grinding and popping in the patella at 30 degrees extension.  

A May 2, 2007 operative report from a private physician, Dr. J.D.D., indicates that the Veteran underwent a right knee arthroscopic and partial medial meniscectomy, chondroplasty of the patella, debridement of multiple intra-articular loose bodies, and adhesiolysis in the suprapatellar region.  A May 15, 2007 private treatment note from Dr. J.D.D. indicates that the Veteran's right knee wound from the May 2, 2007 procedure was healing well and that there were no signs or symptoms of infection.  

A May 16, 2007 operative report from Dr. J.D.D. reflects that the Veteran underwent a left knee arthroscopic procedure, debridement of multiple intra-articular loose bodies, and chondroplasty of the patellar chondral flap tears.  A May 25, 2007 private treatment note indicates that the Veteran's left knee wound was healing well without local signs or symptoms of infection post left knee arthroscopic.  

A January 2009 VA examination report documents the Veteran's history of arthroscopic repair of the left and right knees in May 2007.  The January 2009 VA examiner observed that the Veteran' ambulated with a limp and that the Veteran used a cane.  The examiner also observed that the Veteran had a poor posture but that his balance was fair.  The examiner then noted the Veteran's report of experiencing dull, chronic left knee pain aggravated with bending, kneeling, squatting, climbing, standing, walking, and repetitive use.  The Veteran also reported stiffness of the knees as well as frequent crepitus in his knee joints.  The Veteran denied any significant swelling of the knees or instability.  The examiner noted findings of moderate weakness, lack of endurance, and excess fatigability with regard to both knees.  The Veteran reported that his knee symptoms were about equal as to both knees.   The examiner noted that there were no reports of flare ups or incapacitating episodes.  There were no episodes of dislocation or recurrent subluxation, inflammatory arthritis, or prosthesis.  

On physical examination, there was no evidence of edema, effusion, instability, weakness, redness, abnormal movement, or guarding of movement.  Further, there were no findings of ankylosis, leg length shortening, inflammatory arthritis, or prosthesis.   The examiner noted that there were "well-healed and nonsymptomatic arthroscopic scars of bilateral knees."  Range of motion testing revealed bilateral knee flexion from 0 to 120 degrees with tenderness beginning at 120 degrees.  Bilateral knee extension was to 0 degree with tenderness at 0 degree.  The examiner further noted that there was no additional limitation of motion with repetition, pain, fatigue, weakness, or lack of endurance.  The examiner then indicated that bilateral knee X-ray findings were normal. 

At the March 2011 hearing, the Veteran testified that he underwent surgeries in May 2007 where "they took some particles out" on both knees.  See March 2011 hearing at 4.  The Veteran also reported pain, popping, stiffness, and giving out of the knees.  Further, he testified that he was treated for muscle weakness by a private physical therapist.  See March 2011 hearing at 19. The Veteran also reported that he had a sedentary job involving working with a computer, although the job required some walking.    

A March 2011 private physical therapy treatment note reflects that the Veteran's strength as to the right quadriceps was rated at "4/5."  The left quadriceps was also rated at "4/5."  Assessment provided were cartilage damage in the knees and a full range of motion.  The physical therapist noted a plan to strengthening of the lower extremities.  

An April 2011 private treatment note indicates that the Veteran complained of "popping grinding and stiffness in the knees."  Bilateral knee operations from May 2007 were noted.  There were no findings of neurological deficit, weakness, paresthesias, or incoordination.  Musculoskeletal system findings revealed no other joint pain, swelling, weakness, or stiffness.  As to the right knee, the private physician noted that it was more symptomatic than the left knee.  The right knee showed signs of Varus alignment deformity, no swelling, patellar grind, range of motion from 0 to 140 degrees, and positive McMurray's test and Appley's test findings.  Motor strength was rated at "5/5."  As to the left knee, there was Varus alignment deformity present and positive findings of patellar grind, range of motion from 0 to 140 degrees, positive McMurray's test, and motor strength rated at "5/5."  There were negative findings of Lachman, anterior drawer, posterior drawer, and pivot shift.  The private physician noted that the Veteran was employed on a full time basis.  

A November 2011 DBQ examination report reflects the Veteran's report of daily flare ups of the knee symptoms.  Range of motion testing revealed right knee flexion to 140 degrees, with objective evidence of painful motion beginning at 60 degrees.  Right knee extension was performed to 0 degree.  Left knee flexion was performed to 140 degrees with objective evidence of pain at 65 degrees.  Left knee extension was performed to 0 degree. The examiner noted that the Veteran was unable to perform repetitive-use testing with 3 repetitions because it was "too painful."  The examiner further noted that the Veteran had functional impairment of the knees, which included limitation of motion, weakened movement, and interference with sitting and standing as to both knees.  The examiner did not note that deformity, atrophy, or instability of station contributed to the functional impairment of the knees.  

During muscle strength testing, the examiner rated the right knee flexion and extension at "3/5."  The left knee flexion and extension were also rated at "3/5."  Joint stability test findings were normal as to anterior instability, posterior instability, and medial-lateral instability as to both knees.  The examiner further found that there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran underwent arthroscopic or other knee procedure as to both knees in 2007.  The examiner indicated that the Veteran had residual symptoms due to the noted procedures as to both knees, to include "pain and crepitation," as well as "tenderness on motion."  The examiner then noted that the Veteran regularly used a brace and cane for his knee disabilities.  The examiner stated that there was no finding of functional impairment of an extremity such that no effective function remained other than which would be equally well served by an amputation.  The examiner then described the functional impact of the knee disabilities on the Veteran's occupation, specifically, that the Veteran had difficulty with prolonged walking and standing.  

An August 2012 VA treatment note indicates that the Veteran reported falling because his knees had given out.  

A September 10, 2012 operative report indicates that the Veteran underwent a right knee arthroscopy, which involved right knee scope with chondroplasty tricompartmental plica resection and partial lateral meniscectomy.  The private physician, Dr. S.G., indicated postoperative diagnoses of lateral meniscal tear, lateral tibial plateau chondral flap, and medial plical grade 3 chondromalacia inferior patella medial condylar edge.  Dr. S.P.G. noted finding of "symptomatic internal derangement of the right knee."  No complication was noted.     

A March 7, 2013 operative report indicates that the Veteran underwent a partial meniscectomy of the left knee.  Dr. S.P.G. indicated that there was a finding of symptomatic internal derangement of the left knee and confirmed finding of a meniscal tear of the medial side.  

A June 2013 private treatment note indicates that the Veteran had a left knee partial medial meniscectomy and limited synovectomy in March 2013 and that the Veteran reported improvement with occasional pain.  The left knee skin was noted to be intact and well healed.  There was no deformity.      

At the October 2013 hearing, the Veteran testified that he suffered from popping of the knees and that his knees have given out in the past. 

A June 2014 DBQ examination report reflects diagnoses of degenerative joint disease of both knees, meniscal tear of both knees and patellofemoral pain syndrome as to both knees.  The examiner noted the Veteran's report that he had four knee surgeries in the past.  The examiner indicated that the Veteran did not report functional impact as result of flare ups of his indications.  On range of motion testing, the Veteran performed right knee flexion to 120 degrees.  There was no objective evidence of painful motion.  There was no limitation of extension as to the right knee.  As to the left knee, flexion was performed to 120 degrees and there was no objective evidence of painful motion.  There was no limitation of extension as to the left knee.  The examiner then indicated that the Veteran was able to perform repetitive-use testing with 3 repetitions and that there was no additional imitation in the range of motion of the knees following repetitive-use testing.  The examiner indicated that the functional loss due to the Veteran's knee conditions included "pain on movement."  

On muscle strength testing, the examiner rated right knee flexion and extension at "5/5."  Left knee flexion and extension were also rated at "5/5."  Joint stability test findings were normal as to anterior, posterior, and medial-lateral instability as to both knees.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner then indicated that the Veteran had a meniscus condition for both knees, which included meniscal tear and frequent episodes of joint pain.  The examiner then noted that the Veteran underwent meniscectomy procedures for both knees in May 2007.  The examiner further noted that the Veteran also underwent a right knee arthroscopic procedure in September 2012, but that the Veteran did not have any residual signs or symptoms due to the noted procedure.  The examiner noted that the Veteran had scars due to his knee disabilities, but that such scars were not painful or unstable and that the total area of all related scars were not greater than 39 square centimeters (6 square inches).  Further, the examiner noted that the Veteran had documented evidence of degenerative or traumatic arthritis as to both knees but that the Veteran had no X-ray evidence of patellar subluxation.  The examiner indicated that the Veteran's ability to work was affected by his knee disabilities, to include running, jogging, squatting, kneeling, climbing the stairs, or prolonged sitting.  The examiner determined that sedentary recreational or occupational activities were not impacted.  

In a July 2014 correspondence, the June 2014 DBQ examiner noted that the Veteran did not have ankylosis.  

In a September 2014 correspondence, Dr. S.P.G. indicated that the Veteran's semilunar cartilage was "deranged or dislocated with frequent episodes of locking, pain, and effusion in his knee joints."  The private physician further noted that the Veteran exhibited positive McMurray and Appley signs with medial joint pain and an effusion.  Dr. S.P.G. also noted that the Veteran reported "derangement symptoms of both knees despite prior arthroscopy" and that the Veteran frequently took hydrocodone to relieve his knee pain.   

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his right knee patellar chondromalacia or left knee post traumatic arthritis under Diagnostic Code 5260.  Significantly, the Veteran's right and left knee disabilities have been manifested by subjective complaints of pain, stiffness, popping, and grinding, and objective evidence of painful motion with functional loss causing limitation of flexion to no more than 60 and 65 degrees for the right and left knees, respectively, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion.  See DeLuca, supra; Mitchell, supra.  

With respect to Diagnostic Code 5260, a 10 percent rating requires that flexion be limited to 45 degrees and a 20 percent rating requires that flexion be limited to 30 degrees.  As noted, the objective evidence demonstrates that at worst, the Veteran's right knee flexion was limited to 60 degrees and his left knee flexion was limited to 65 degrees during the appeal period.  See November 2011 DBQ examination report.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  While the January 2007 VA examiner noted the Veteran's report of weekly flare ups of knee pain and the November 2011 DBQ examiner indicated that the Veteran was unable to perform repetitive-use of the knees testing due to pain, there is no evidence showing that such limitation diminished the Veteran's range of motion in flexion to 30 degrees or less at any point pertinent to the appeal.  Further, the January 2009 and June 2014 examiners noted that there were no reports of flare ups.  The June 2014 DBQ examiner also noted that there was no additional limitation in the range of motion of the knees following repetitive-use testing.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in either knee.  See DeLuca, supra; Mitchell, supra.  As such, the Veteran is not entitled to an increased rating in excess of 10 percent under Diagnostic Code 5260 in either knee.
 
Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the knee.  As indicated previously, a 10 percent rating requires extension limited to 10 degrees and a 20 percent rating requires a finding of extension limited to 15 degrees.  The evidence fails to show that the Veteran's extension was limited to more than 0 degree at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regard, the Veteran consistently performed extension of both knees to 0 degree as reflected in the January 2007, January 2009, November 2011, and June 2014 examination reports.  As previously discussed, while examiners noted that the Veteran experienced flare-ups in both knees, the evidence does not show that such flare-ups caused additional functional loss to the point of limiting extension to 10 degrees or more at any point pertinent to this appeal.  Therefore, as the objective evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra.

The Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.   In this regard, the Board finds that the evidence fails to demonstrate recurrent subluxation or lateral instability as to both knees.  Significantly, the examination reports of record consistently reflect findings that the examiners could not identify or detect instability as to either knee.  The January 2007 VA examiner found that there was no evidence of instability or episodes of dislocation or subluxation.  The January 2009 VA examiner also found no evidence of instability and noted the Veteran's report denying instability as to his knees.  Further, the January 2009 examiner noted that there were no episodes of dislocation or recurrent subluxation.   The November 2011 DBQ examiner conducted a joint stability test and indicated normal findings as to anterior, posterior, and medial-lateral instability for both knees.  The November 2011 DBQ examiner also noted that there was no evidence or history of recurrent patellar subluxation or dislocation.   The June 2014 DBQ examiner also indicated normal findings as to anterior, posterior, and medial-lateral instability for both knees.  Again, there was no evidence or history of recurrent subluxation or dislocation.    

The Board acknowledges that, at the October 2013 hearing, the Veteran reported having fallen down because of the right knee and that in general, he has alleged experiencing instability in his knees.  The January 2007 examination report and August 2012 VA treatment note further reflect the Veteran's report that his knees had occasionally given out.  As a layperson, however, the Veteran is not competent to objectively diagnose lateral instability or subluxation.  In this regard, while he is competent to report that his knee feels unstable, gives way, or locks, and the Board finds no reason to doubt his credibility regarding such observations, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, as noted, the VA examiners, who are medical professionals, specifically found that there was no laxity as to both knees.  Based on the foregoing, the objective medical evidence shows that the Veteran's knees are stable without instability or subluxation for the entire period on appeal.  Accordingly, a separate rating for instability or subluxation of either knee under Diagnostic Code 5257 is not warranted at any point during the appeal period.  

The Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5258 or 5259 for either knee.  With regard to Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, the record reflects that the Veteran has a history of removal of part of his semilunar cartilage, i.e., the meniscus, as to both knees due to meniscal conditions.  See May 2, 2007 operative report (as to the right knee); May 16, 2007 operative report (as to the left knee); September 10, 2012 operative report (as to the right knee); March 7, 2013 operative report (as to the left knee).  

The November 2011 DBQ examiner noted that as result of the May 2007 arthroscopic procedures as to both knees, the Veteran suffered from residual symptoms, which included "pain and crepitation," as well as "tenderness on motion."  The September 2012 and March 2013 operative reports from Dr. S.P.G. note the finding of "symptomatic internal derangement" as to both knees, as well as diagnoses of meniscal tear.  In the September 2014 correspondence, Dr. S.P.G. further noted the Veteran's report of "derangement symptoms of both knees despite prior arthroscopy" and that the Veteran frequently took hydrocodone to relieve his knee pain.  The record reflects the Veteran's report of pain and grinding and objective findings of crepitation in his knees.  See January 2009 VA examination report; November 2011 DBQ examination report; April 2011 private treatment report.  In light of the documented residual symptoms due to the partial removal of the Veteran's meniscus on both knees, to include pain, crepitation, and grinding, the Board resolves all reasonable doubt in the Veteran's favor and assigns a separate 10 percent for each knee under Diagnostic Code 5259, effective the surgical procedures on May 2, 2007 and May 16, 2007 for the right knee and left knee, respectively.  As such symptomatology is separate from the symptoms (i.e. limitation of motion) that support the Veteran's 10 percent ratings under Diagnostic Codes 5010 and 5014, assigning separate ratings in this instance is not tantamount to pyramiding.  See Esteban, supra.

The Board finds that, to assign separate ratings under Diagnostic Code 5258 would be tantamount to pyramiding as the Veteran would be compensated twice for the same symptomatology, as the Veteran's separate ratings under Diagnostic Code 5259 contemplate symptoms due to his meniscal conditions as to both knees.  Therefore, the Veteran is not entitled to separate ratings under Diagnostic Code 5258.  

As there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, higher and/or separate ratings under Diagnostic Codes 5256, 5262, and 5263 are not warranted for either knee disability at any point during the appeal period.  

Further, as noted, the Veteran has been assigned noncompensable ratings for surgical scars on both knees in the August 2014 rating decision.  The Board finds that the assignment of noncompensable ratings for such scarring as to both knees was proper.  The Board also finds that the noncompensable ratings are the result of surgeries that took place on May 2, 2007 and May 16, 2007 for the right knee and left knee, respectively, and assigns effective dates as such for each knee.  In this regard, the Veteran's scars on both knees have been consistently found to affect a relatively small area, less than the 6 square inches (39 sq. cm.) required for a compensable evaluation under Diagnostic Code 7801 or the 144 square inches (929 sq. cm.) required for a compensable evaluation under Diagnostic Code 7802.   These scars are not unstable or painful, thus a compensable evaluation under Diagnostic Code 7804 is not warranted.  Finally, there is no finding of associated limitation of function or other disabling effects, thus a compensable evaluation under Diagnostic Code 7805 is not available.  Thus, the Board finds no basis upon which to award compensable disability evaluations for the Veteran's associated right knee and left knee surgical scars.  

In assessing the severity of the knee disabilities, the Board has considered the Veteran's assertions regarding his symptoms, to include pain, stiffness, and weakness, and giving out in both knees, which he is competent to provide.  See e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of right knee patellar chondromalacia and left knee post traumatic arthritis.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected right knee patellar chondromalacia and left knee post traumatic arthritis.  

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected right knee patellar chondromalacia and left knee post traumatic arthritis.  See Francisco, supra.  However, the Board finds that his symptomatology has been stable throughout the appeal period; therefore, assigned staged ratings for such disabilities are not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee patellar chondromalacia and left knee post traumatic arthritis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his right knee patellar chondromalacia or left knee post traumatic arthritis that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected bilateral knee disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   The record reflects that the Veteran was consistently employed.  At the March 2011 hearing, the Veteran testified that he worked in a "sedentary-type job" working at a computer.  At the October 2013 hearing, the Veteran testified that he was working as a "quality assurance inspector."  The June 2014 DBQ examiner found that the Veteran's service-connected disabilities did not impact sedentary occupational activities.  As the record does not otherwise indicate that the Veteran's knee disabilities has actually or effectively rendered him unemployable, a TDIU is not raised in the instant case and, as such, need not be further addressed.

    
ORDER

A rating in excess of 10 percent for right knee patellar chondromalacia is denied. 

A rating in excess of 10 percent for left knee post traumatic arthritis is denied. 

As of May 2, 2007, a separate 10 percent rating for residual symptoms from partial removal of right knee semilunar cartilage is granted.  

As of May 16, 2007, a separate 10 percent rating for residual symptoms from partial removal of left knee semilunar cartilage is granted. 

As of May 2, 2007, a separate noncompensable rating, but no higher, for right knee surgical scar is granted, subject to the laws and regulations governing payment of monetary benefits.

As of May 16, 2007, a separate noncompensable rating, but no higher, for left knee surgical scar is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran has generally contended that he suffers from muscle weakness involving his knees as result of his service-connected knee disabilities.  See March 2011 hearing transcript at 19.  In this regard, the March 2011 private physical therapist noted that the Veteran's strength as to the right quadriceps was rated at "4/5."  The left quadriceps was also rated at "4/5."  The physical therapist noted a plan to strengthen the lower extremities.  Further, the November 2011 DBQ examiner conducted muscle strength testing and rated the Veteran's right knee flexion and extension at "3/5."  The left knee flexion and extension were also rated at "3/5."  The record is unclear as to whether the documented findings indicate muscle injuries, to include muscle atrophy, as result of the Veteran's service-connected right knee patellar chondromalacia and left knee post traumatic arthritis.  As such, a remand is necessary to afford the Veteran a VA examination to address the nature and severity of these findings relevant to muscle weakness in both knees.  

In addition, given the time that will pass during the processing of this remand, updated VA and private treatment records should be associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to the Veteran's claims.   After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of the claimed muscle injuries on both knees.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all current diagnoses of muscle injuries present during the pendency of the underlying increased rating claims, to include muscle atrophy of the quadriceps.  

The examiner should specifically consider the following evidence: 1) the March 2011 private physical therapist's note that the Veteran's strength as to the right quadriceps was rated at "4/5" and that the left quadriceps was also rated at "4/5."  The physical therapist also noted a plan to strengthening the lower extremities; and 2) the November 2011 DBQ examiner's muscle strength testing findings, where the Veteran's right knee flexion and extension were rated at "3/5."  The left knee flexion and extension were also rated at "3/5."

(B) For each currently diagnosed muscle injury, the examiner should also render an opinion as to whether it is at least as likely as not that such disorder is caused or aggravated by the Veteran's service-connected right knee patellar chondromalacia and/or left knee post traumatic arthritis.  

(C) The examiner should then identify the specific muscle groups associated with the diagnosed muscle injuries, if any.  

The rationale for all opinions offered should be provided. 

 3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


